Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant’s filing on February 26, 2021. Claims 1-18 are examined and claims 19-29 are withdrawn.

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 103 rejections of said previous office action have been fully considered but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material which is not supported by the original disclosure is as follows: “said suspension controller selected from a plurality of suspension controllers.” Paragraph 0046 of the filed specification and the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 9, 11, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Near et al. US2014/0297117 (“Near”) in view of Anderson et al. US2015/0224845 (“Anderson”).

Regarding claim(s) 1, 11. Near discloses a system for minimizing data transmission latency between a sensor and a suspension controller of a vehicle, comprising: a state determination module  (Referring to FIG. 16-1, an embodiment of an active suspension system topology)
 a plurality of data paths for transmitting a first signal said sensor to said suspension controller (para. 13, e.g. the distributed active valve system comprises a communication network for facilitating communication of vehicle control and sensing information among the actuator controllers. In some embodiments, the communication network may be a CAN bus, FlexRay, Ethernet, RS-485, or data-over-power-lines communication bus, Para. 29, The actuators are individually controlled by separate distributed active suspension actuator controllers 16-106 through a control interface 16-112. The controller processes local sensor 16-110 information 16-140 and communication 16-116 received over the communication network 16-114 that connects all of the distributed controllers. The active suspension actuators receive electrical power from a power bus 16-118 through power bus distribution 16-120.); said suspension controller selected from a plurality of suspension controllers (para. 15, e.g. Further the system comprises a number of active suspension actuator controllers disposed so that active suspension actuators on a single vehicle axle share a single controller. The distributed suspension control system also comprises a communication network for facilitating communication of vehicle control and sensing information among all of the controllers);
and an actuation module that generates an actuation signal to control a damping characteristic of a suspension actuator based on at least said first signal (abstract, e.g. distributed active suspension control system is provided. The control system is based on a distributed, processor-based controller that is coupled to an electronic suspension actuator. The controller processes sensor data at the distributed node, making processing decisions for the wheel actuator it is associated with. Concurrently, multiple distributed controllers on a common network communicate such that vehicle-level control).
Near does not explicitly disclose a data path configurator of said suspension controller that selects a first data path from said plurality of data paths based on at least one characteristic of said first data path and said physical state of said vehicle and configures said first data path to transmit said first signal. Instead Near teaches a communication network may be a CAN bus, FlexRay, Ethernet, RS-485, or data-over-power-lines communication bus for facilitating communication of vehicle control and The actuators are individually controlled by separate distributed active suspension actuator controllers 16-106 through a control interface 16-112. The controller processes local sensor 16-110 information 16-140 and communication 16-116 received over the communication network 16-114 that connects all of the distributed controllers. 
(Para. 436, the communication network may be a private network that contains a gateway to the vehicle's communication network and electronic control units. At each wheel-specific actuator the method further comprises localized sensing of motion. Para. 1042, Para. 1310, The electronic controller may also have the capability to communicate with other vehicle systems (via a bus, such as the controller area network (CAN) bus of a vehicle, FLEXRAY or other communication protocols, including wireless communication protocols), and these systems may include the other active suspension integrated controllers (including smart valve controllers and others) installed on the vehicle, an active suspension central controller, air spring controllers as well as non -suspension related vehicle systems such as steering, brake and throttle systems etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Near by incorporating the applied teaching of a communication gateway as taught by Anderson to improving vehicle safety and improve data communication in vehicle networks.

	Regarding claim(s) 2, 12. Near discloses wherein the data path configurator selects the first data path based on a physical distance between the sensor and the suspension controller (para. 11, e.g. The system also comprises at least one sensor which, in some embodiments, may be an accelerometer, a displacement sensor, a force sensor, a gyroscope, a temperature sensor). 

Regarding claim(s) 8, 18. Near discloses wherein the state determination module determines the physical state based on at least one of a steering input, a brake input, a throttle input, and a speed of the vehicle (para 11, The controller acts to process the sensor information and to execute a wheel-specific suspension protocol to control a corresponding wheel's vertical motions.)

Regarding claim(s) 9. Near discloses wherein the plurality of data paths comprises at least one of a controller area network (CAN) bus, a transmission control protocol network (TCP) path, a fast active queue management TCP network path, a time-triggered protocol network path, a FlexRay network path, (para. 13, CAN network). 

Claims 3-7, 10, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Near et al. US2014/0297117 (“Near”) in view of Anderson et al. US2017/01377023 (“Anderson”) further in view of Huang et al. US2015/0092661 (“Huang”).

	Regarding claim(s) 3-7, 10, 13-17. Near does not explicitly discloses wherein the data path configurator selects the first data path based on data path congestion and data transmission rate. 
	Huang teaches method for establishing and selecting transmission path, as well as the packet transmission technique are well known arts and are not the emphasis of the present disclosure, thus further description are herein omitted (para. 86, abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Near by incorporating the applied teaching as taught by Huang to enable data transmission when there congestion the vehicle network.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/
Primary Examiner, Art Unit 3669